UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

TED ALLEN, : Case No. 3 :16-cv-474

Plaintiff, : Distn'ct Judge Walter H. Rice
: Magistrate Judge Sharon L. Ovington
vs. '

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

DECISION AND ENTRY

 

This case is before the Court upon Plaintiff’ s Motion for Allowance of Attorney
Fees (Doc. #15). The Comrnissioner has neither responded to nor opposed this Motion.

The Motion seeks an award of attorney fees under 42 U.S.C. § 406(b)(1) in the
total amount of $11,962.50. In the absence of opposition by the Commissioner, the
Motion and supporting Exhibits establish that an award of attorney fees is reasonable and
warranted under 42 U.S.C. § 406(b)(l) in the amount the Motion seeks.

In addition, the Court previously accepted the parties’ stipulation to an award of
$3,800.00 in attorney fees to Plaintiff’s counsel under the Equal Access to Justice Act
(EAJA). (Doc. #s 13-14). The EAJA award, however, was subject to offset in the
amount of any debt Plaintiff owed the Government. See Doc. #14. Plaintiff s counsel
indicates that her office received the EAJA fee on March 5, 2018. Counsel may not

recover attorney fees under both the EAJA and 42 U.S.C. § 406(b) for the same work.

Plaintiff’s counsel must therefore return to Plaintiff the amount of EAJA fees she has
actually received. See Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002).
IT IS THEREFORE ORDERED THAT:

l. The Motion for Allowance of Attorney Fees filed by Plaintiff’ s
attorney (Doc. #15) is GRANTED;

2. The Commissioner shall pay Plaintiff`s attorney fees pursuant
to 42 U.S.C. § 406(b)(1) in the amount of $11,962.50;

3. Plaintiff’s counsel shall refund to Plaintiff the amount of
attorney fees she has actually received under the Equal Access
to Justice Act (Doc. #14); and

4. The case remains terminated on the docket of this Court.

IT IS SO ORDERED.

Date: J'-'L) '\_‘i MJ/Jj\®

Walter H. Rice
United States District Judge

